ACCEPTED
                                                                                                                                         03-15-00259-CV
                                                                                                                                                 7744996
                                                                                                                              THIRD COURT OF APPEALS
                                                                                                                                         AUSTIN, TEXAS
                                                                                                                                    11/9/2015 2:08:31 PM
                                                                                                                                       JEFFREY D. KYLE
                                                                                                                                                  CLERK
                                                                                                


                                                                                                               FILED IN
                                                        November 9, 2015                                3rd COURT OF APPEALS
                                                                                                            AUSTIN, TEXAS
                                                                                                        11/9/2015 2:08:31 PM
Via Efiling                                                                                               JEFFREY D. KYLE
                                                                                                                Clerk

Jeffrey D. Kyle, Clerk
Third Court of Appeals
P.O. Box 12547
Austin, Texas 78711-2547

            Re:        Case No. 03-15-00259-CV; Becky, Ltd. v. The City of Cedar Park, et al.; In the
                       Court of Appeals for the Third Judicial District of Texas

Dear Mr. Kyle:

         We are in receipt of the notice of setting for submission and oral argument on
December 2, 2015 at 1:30 p.m. for the above-referenced matter. This letter is to notify you of
our intention to argue this case before the Court. Cobby A. Caputo will argue on behalf of
Appellees, The City of Cedar Park, Stephen Thomas, Matt Powell, Mitch Fuller, Lyle Grimes,
Lowell Moore, Jon Lux, and Don Tracy.

       Thank you for your attention to this matter. Should you have any questions or
comments regarding the above, please do not hesitate to contact me.

                                                                Sincerely,

                                                                /s/ Bradley B. Young
                                                                Bradley B. Young

                                                                Attorneys for Appellees
                                                                The City of Cedar Park, et al.

BBY/bv

cc:            Via Efiling

               Elizabeth G. Bloch
               Leonard B. Smith

               Attorneys for Appellant
               Becky, Ltd.



    3711 S. MoPac Expressway, Building One, Suite 300, Austin, TX 78746 | Phone: 512-472-8021 | Fax: 512-320-5638 | www.bickerstaff.com
                                        Austin       El Paso       Houston        Rio Grande Valley